DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   FRAZIER UNIQUE HOMES, LLC,
                            Appellant,

                                     v.

                   ESTATE OF JANIE SINGLETARY,
                             Appellee.

                               No. 4D17-219

                           [August 24, 2017]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marc H. Gold, Judge; L.T. Case No.
PRC-10-1507 (60J).

   Edward J. Jennings and Jenna L. Wulf of Edward J. Jennings, P.A.,
Fort Lauderdale, for appellant.

   Marc J. Tannen of Marc Jay Tannen, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.